              Case 2:20-mj-01188-MF Document 16 Filed 12/22/20 Page 1 of 2 PageID: 37
AO 472 (Rev. 09/08) Detention Order Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                           For the District of New Jersey
                                                       __________ District of __________

           United States of America                                       )
                      v.                                                  )
  JUNIUS AQUINO                                                           ) Case No. 2:20-mj-1188
                                                                          )
                             Defendant                                    )

                                                DETENTION ORDER PENDING TRIAL

         After conducting a detention hearing under the Bail Reform Act, 18 U.S.C. § 3142(f), I conclude that these facts
require that the defendant be detained pending trial.
                                              Part I—Findings of Fact
(1) The defendant is charged with an offense described in 18 U.S.C. § 3142(f)(1) and has previously been convicted of
                   a federal offense                a state or local offense that would have been a federal offense if federal
             jurisdiction had existed - that is
               a crime of violence as defined in 18 U.S.C. § 3156(a)(4)or an offense listed in 18 U.S.C. § 2332b(g)(5)
                  for which the prison term is 10 years or more.

               an offense for which the maximum sentence is death or life imprisonment.
               an offense for which a maximum prison term of ten years or more is prescribed in
                                                                                                                              .*
               a felony committed after the defendant had been convicted of two or more prior federal offenses described
                  in 18 U.S.C. § 3142(f)(1)(A)-(C), or comparable state or local offenses:

               any felony that is not a crime of violence but involves:
                    a minor victim
                    the possession or use of a firearm or destructive device or any other dangerous weapon
                    a failure to register under 18 U.S.C. § 2250
(2)          The offense described in finding (1) was committed while the defendant was on release pending trial for a
             federal, state release or local offense.

(3)          A period of less than five years has elapsed since the              date of conviction            the defendant’s release
             from prison for the offense described in finding (1).
(4)          Findings Nos. (1), (2) and (3) establish a rebuttable presumption that no condition will reasonably assure the safety
             of another person or the community. I further find that the defendant has not rebutted this presumption.

                                                             Alternative Findings (A)
(1)          There is probable cause to believe that the defendant has committed an offense
               for which a maximum prison term of ten years or more is prescribed in                                                   .
               under 18 U.S.C. § 924(c).

         *Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et seq.); (b) Controlled Substances Import and Export Act
         (21 U.S.C. § 951 et seq.); or (c) Section 1 of Act of Sept. 15, 1980 (21 U.S.C. § 955a).                                          Page 1 of 2
                Case 2:20-mj-01188-MF Document 16 Filed 12/22/20 Page 2 of 2 PageID: 38
  AO 472 (Rev. 09/08) Detention Order Pending Trial


                                         UNITED STATES DISTRICT COURT
                                                         for the District of New Jersey
                                                      __________ District of __________

  (2)          The defendant has not rebutted the presumption established by finding 1 that no condition will reasonably assure
               the defendant’s appearance and the safety of the community.

                                                           Alternative Findings (B)
  (1)          There is a serious risk that the defendant will not appear.
  (2)          There is a serious risk that the defendant will endanger the safety of another person or the community.




                                       Part II— Statement of the Reasons for Detention
           I find that the testimony and information submitted at the detention hearing establishes by                      clear and
 convincing evidence             a preponderance of the evidence that




       Bail Denied – The Court finds that no condition or combination of conditions will reasonably assure the defendant’s
appearance and the safety of the community.




                                                  Part III—Directions Regarding Detention
          The defendant is committed to the custody of the Attorney General or a designated representative for confinement
 in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or held in custody
 pending appeal. The defendant must be afforded a reasonable opportunity to consult privately with defense counsel. On
 order of United States Court or on request of an attorney for the Government, the person in charge of the corrections facility
 must deliver the defendant to the United States marshal for a court appearance.


 Date:                                                                                        s/ Mark Falk
                                                                                                Judge’s Signature

                                                                                              Honorable Mark Falk, USMJ
                                                                                                 Name and Title




           *Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et seq.); (b) Controlled Substances Import and Export Act
           (21 U.S.C. § 951 et seq.); or (c) Section 1 of Act of Sept. 15, 1980 (21 U.S.C. § 955a).                                          Page 2 of 2
